Citation Nr: 0832647	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of gynecomastia of the left breast.

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of gynecomastia of the right breast.


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from December 1998 to 
September 2001.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board.  In an August 2006 
decision, the Board restored a 10 percent rating (each) for 
left and right gynecomastia residuals, and denied a higher 
rating than 10 percent for these disabilities.  The Board 
also denied a higher rating for a psychiatric disorder.

The veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In the appellant's July 2007 brief before the Court, the 
attorney made an argument that under Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006), the veteran's claims for 
higher ratings for his service-connected heel and back 
disabilities were "deemed denied," that his appeal of other 
issues was a "deemed appeal" of the heel and back 
disabilities, and that therefore these issues were before the 
Court.  The Board did not adjudicate the heel and back 
issues.

In a December 2007 Joint Motion for Remand, the parties 
agreed that "the matter should be remanded to the Board to 
determine whether the RO provided the appellant with notice 
of appellate rights as to his spinal and bi-lateral foot 
disabilities," because "the record in this case is not 
clear as to the disposition of Appellant's spinal and bi-
lateral foot disabilities...."

In the January 2008 Court order, the Court stated that the 
Joint Motion for Remand was granted, and that "that part of 
the BVA's decision that denied an increased compensation for 
post-operative residuals of gynecomastia of the left breast 
and of the right breast is remanded ... for compliance with the 
instructions in the joint motion."  The January 2008 Court 
order further specified that, "The appeal as to the 
remaining issues is dismissed."

The Board notes that the instructions in the Joint Motion for 
Remand do not identify any specific error in the substance of 
the Board's August 2006 decision denying entitlement to 
ratings in excess of 10 percent (each) for post-operative 
residuals of gynecomastia of the right and left breasts.  To 
the extent that this issue has been remanded by the January 
2008 Court Order, the Board revisits analysis of the issue 
below.  To the extent that the Joint Motion for Remand's 
instructions focus upon directing the Board to determine the 
disposition of the veteran's spinal and bilateral foot 
disability claims, the Board shall address those matters in a 
special preliminary 'other matters' section prior to the body 
of the decision below.

The Board notes that in May 2008 new evidence was submitted 
related to the severity of the veteran's service-connected 
lumbar spine disability, with instructions from the veteran's 
attorney to remand the matter for RO consideration.  To 
remand this matter would require that the Board adopt the 
view, advocated by the appellant's attorney in his July 2007 
brief, that there is an active appeal pending on such an 
issue.  As discussed below, the Board rejects this view and 
finds that there is no open appeal currently pending on this 
issue.

Moreover, the contentions advanced in the July 2007 brief by 
the appellant's attorney relate to claims of entitlement to 
increased ratings for the lumbar spine disability as well as 
a bilateral foot disability.  To the extent that the 
appellant's attorney asserts that there are currently pending 
claims in appellate status on these issues, as discussed 
below, the Board does not agree.  Thus, the contentions of 
the appellant's attorney may represent a desire to raise new 
claims for increased ratings for the service-connected lumbar 
spine and foot disabilities.  These matters are hereby 
referred to the RO for any appropriate action.




OTHER MATTERS

 The Disposition of the Veteran's Spinal and Bilateral Foot 
Disability Claims

The Joint Motion for Remand's instructions focused upon 
directing the Board to "determine whether the RO provided 
the appellant with notice of appellate rights as to his 
spinal and bi-lateral foot disabilities," and to clarify the 
record as to the disposition of the veteran's claims on those 
issues.  The Board finds that all necessary notice of 
appellate rights has been furnished and that no spinal or 
bilateral foot disability issues are currently pending in 
appellate status.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The veteran's attorney explained his arguments concerning the 
disposition of issues involving spinal and bilateral foot 
disabilities in a July 2007 legal brief; the brief contends 
that the issues are pending in unresolved appellate status.  
The July 2007 brief argues that the veteran filed claims for 
his back and bilateral heels at the same time he filed his 
claim for his bilateral gynecomastia condition.  Thus, the 
argument appears to consider the veteran's August 2001 claim 
for service connection for all of the discussed disabilities 
as the origination of the claims contended to currently be in 
appellate status.  The Board notes that the chronologies of 
procedural history presented in the July 2007 brief are 
consistent with this understanding.  As discussed in greater 
detail below, the Board finds that the veteran's August 2001 
claims have been adjudicated by the RO with the issuance of a 
final decision, and the veteran has not perfected an appeal 
on that adjudication despite receiving proper notice of his 
appellate rights.  The Board further finds that all 
subsequent spine and foot disability claims have likewise 
been adjudicated by the RO with the issuance of a final 
decision, that no appeal has been perfected from any of these 
adjudications, and that proper notice of appellate rights was 
furnished to the veteran on every necessary occasion.

The July 2007 brief contends that in the course of 
adjudication, those claims were not developed and were 
improperly omitted from the final supplemental statement of 
the case and the August 2006 Board decision.  The brief 
claims that under applicable case law, the appellant's appeal 
of the companion issues involving gynecomastia scarring 
represents a "deemed appeal" of the spine and foot issues 
allegedly ignored or neglected.  Thus, the argument goes, 
those claims are properly in appellate status.

The brief relies upon citation of Deshotel v. Nicholson, 457 
F.3d 1258 (Fed.Cir. 2006).  In that case, the United States 
Court of Appeals for the Federal Circuit found that where a 
veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  The proper remedy under such 
circumstances is to file a timely notice of disagreement as 
to the RO's failure to address that claim.

The Board has carefully studied the argument of the 
appellant's attorney, and thoroughly has reviewed claims 
folder in evaluating his contentions.  As discussed below, 
the Board rejects the argument presented by the appellant's 
attorney and, moreover, is unable to adopt the 
characterization of the pertinent procedural history 
presented by the appellant's attorney.

The Board finds that each of the veteran's claims regarding 
spinal disability and bilateral foot disability have been 
adjudicated with a final decision at the RO level, and that 
all appropriate notice of appellate rights has been provided 
for each pertinent adjudication.  The Board finds no basis 
for determining that any discussed claim involving spine 
disability or foot disability remains in appellate status as 
contended by the appellant's attorney in this case.

Spine Condition Claims

The December 2007 Joint Motion for Remand directs the Board 
to "discuss whether the appellant received notice of his 
appellate rights" with respect to the "spinal" issues in 
this case.  The Board will preliminarily present the 
necessary discussion of findings and then turn to a more 
detailed consideration of the arguments presented regarding 
the procedural history of spine condition claims.

A December 2001 RO rating decision denied service connection 
for "cervical strain."  The rating decision was sent to the 
appellant in January 2002.  A VA Form 4107 explaining the 
veteran's appellate rights was included with the letter.  The 
veteran filed a notice of disagreement with this denial in 
January 2002.  The RO issued a statement of the case in 
January 2003.  The statement of the case was mailed with an 
accompanying letter notifying the veteran of his appellate 
rights; the letter featured instructions regarding how to 
perfect the appeal, including notice that the veteran had 60 
days to submit the Form 9 included in the mailing.  The 
veteran never perfected an appeal of the December 2001 RO 
rating decision, and this decision became the final 
resolution of the veteran's August 2001 claim of entitlement 
to service connection for a "cervical" spine disability.  
38 U.S.C.A. § 7105(c).  No further notice of appellate rights 
was required with regard to that claim.

A March 2004 RO rating decision granted service connection 
for "degenerative disc disease of the lumbar spine."  This 
rating decision assigned a 20 percent disability rating 
effective from November 2003.  This rating decision was sent 
to the appellant in March 2004.  A VA Form 4107 explaining 
the veteran's appellate rights was included with the letter.  
The veteran never appealed this decision and it became the 
final resolution of the veteran's November 2003 claim of 
entitlement to service connection for a "lumbar spine 
injury."  38 U.S.C.A. § 7105(c).  No further notice of 
appellate rights was required with regard to that claim.

An August 2005 RO rating decision denied entitlement to an 
increased rating for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  This rating 
decision was sent to the appellant in September 2005.  A VA 
Form 4107 explaining the veteran's appellate rights was 
included with the letter.  The veteran never appealed this 
decision and it became the final resolution of the veteran's 
June 2005 claim of entitlement to an increased rating for his 
lumbar spine disability.  38 U.S.C.A. § 7105(c).  No further 
notice of appellate rights was required with regard to that 
claim.

The Board now turns its attention to the contentions of the 
appellant's attorney regarding the veteran's disability 
claims involving a spine condition.  The Board has carefully 
studied the argument of the appellant's attorney, and has 
thoroughly reviewed the claims folder in evaluating his 
contentions.  The Board finds no basis for determining that 
the discussed claims involving spine disability remain in 
appellate status as contended by the appellant's attorney in 
this case.  Moreover, the Board finds that appropriate notice 
of appellate rights has been provided in connection with each 
pertinent RO adjudication concerning a spine disability.

The veteran filed a claim of entitlement to service 
connection for a "cervical impinchment" in August 2001.  
The July 2007 brief refers to this simply as "a claim for 
spine condition."  However, it is significant to note that 
the claim was specifically regarding the cervical spine.  A 
December 2001 RO rating decision, sent to the veteran in 
January 2002, denied entitlement to service connection for 
"cervical sprain."  The veteran submitted a notice of 
disagreement with this denial later in January 2002, again 
referring to his "cervical spine."  In January 2003, as 
documented in an RO 'Report of Contact' form, the veteran 
reported that he no longer had cervical spine pain.  The 
claim was not withdrawn, however, and the RO issued a 
statement of the case in January 2003 confirming the December 
2001 denial of service connection for a cervical spine 
strain.

According to the July 2007 brief by the appellant's attorney, 
"In a January 2003 Rating Decision the cervical spine claim 
remained denied, and a January 2003 Statement of the Case 
confirmed the rating decision.  Appellant's March 2003 letter 
to Congress was interpreted by VA as an NOD ...."  The Board 
is compelled to observe that this recitation of adjudicative 
history is incorrect and not consistent with the record.  No 
rating decision issued in January 2003 addressed any spine 
issue, and there is no March 2003 letter to Congress nor any 
other document "interpreted by VA as an NOD."  There is a 
set of documents of record associated with the appellant's 
March 2004 correspondence with a member of Congress, which 
the July 2007 brief correctly identifies when discussing 
another issue, but the cited "March 2003 letter to 
Congress" simply does not exist.  In any event, a notice of 
disagreement had already been filed in January 2002.

The RO issued a statement of the case in January 2002.  The 
Board notes that this was mailed to the veteran with an 
unambiguous notice letter correctly informing the veteran of 
his appellate rights; in particular, the RO provided the 
veteran with a Form 9, instructions on how to perfect his 
appeal, and express notification that he must submit a 
substantive appeal within 60 days of the mailing.  As one 
year had already elapsed from the issuance of the January 
2002 notice of the December 2001 rating decision, the 
veteran's opportunity to perfect an appeal for service 
connection for a cervical spine disability expired in March 
2003, 60 days following the issuance of the statement of the 
case on those issues.  See 38 C.F.R. § 20.302(b).

The veteran's August 2001 claim regarding cervical spine 
disability ceased to be in appellate status and was finally 
resolved when the veteran failed to submit a Form 9 or 
substantive appeal within 60 days following the January 2003 
statement of the case.  The December 2001 decision became 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Significantly, the Board observes that in November 2003 the 
veteran submitted a statement raising a single new claim.  
The November 2003 statement expresses a desire to "open a 
new claim for service connected lumbar spine injury."  The 
Board observes that the July 2007 brief overlooks this new 
claim.  A March 2004 RO rating decision granted service 
connection for degenerative disc disease of the lumbar spine.  
The July 2007 brief refers to the March 2004 RO rating 
decision as granting "service connection for the appellant's 
spine" and appears to present the issue as an extension of 
the veteran's original August 2001 claim which is likewise 
described in the brief as "for spine condition."  However, 
this is incorrect and misleading; the August 2001 claim was 
expressly raised and adjudicated as regarding cervical spine 
disability, while the new claim in November 2003 was 
expressly raised and adjudicated regarding the distinct issue 
of a lumbar spine disability.

In June 2004, the RO issued a rating decision addressing 
several issues unrelated to the veteran's lumbar spine and 
not raised 'at the same time' as the lumbar spine claim.  The 
RO also issued a June 2004 statement of the case addressing 
the veteran's appeal for increased ratings for scars of both 
breasts associated with gynecomastia.  The July 2007 brief by 
the appellant's attorney argues that "The failure of the 
June 2004 SOC to address Appellant's foot and spine claims, 
while explicitly addressing companion gynecomastia claims, 
meant that those claims were 'deemed denied.'"  Thus, the 
brief argues, "His July 2004 Substantive Appeal was a 
'deemed appeal' to the 'deemed denied' ... claims."  The Board 
cannot agree.  The July 2007 brief's account of the 
procedural history is incorrect, and no appeal of the lumbar 
spine issue had been initiated by June 2004.  As there was no 
active appeal or pending claim concerning a lumbar spine 
issue as of June 2004, the Board cannot adopt the view that 
the June 2004 statement of the case either improperly failed 
to address such an appeal or was a 'deemed denial' of such an 
appeal.

The Board acknowledges that the July 2007 brief refers to the 
veteran's correspondence to a member of Congress as a notice 
of disagreement, which might initiate an appeal.  In 
discussing the issue of a "spine condition," the July 2007 
brief lays out a chronology that identifies such a notice of 
disagreement in March 2003, before its discussion of the 
March 2004 RO rating decision.  The appellant's attorney has 
not identified any notice of disagreement which might pertain 
to the March 2004 decision regarding a lumbar spine 
disability.  In providing every consideration to the 
veteran's claim, however, the Board has given attention to 
the question of whether the veteran's March 2004 
correspondence to a member of Congress was a notice of 
disagreement with the March 2004 decision assigning a 
disability rating for the veteran's lumbar spine disability.

Although the veteran's statements in the March 2004 
correspondence to Congress were received at the RO within a 
year of the March 2004 rating decision, the Board finds that 
these statements do not constitute a timely notice of 
disagreement regarding the lumbar spine issue.  The March 
2004 letter to a member of Congress expressed dissatisfaction 
with a long history of VA adjudication of claims, but did not 
discuss a desire for appellate review.  See 38 C.F.R. 
§ 20.201.  In the Board's view, the letter requests 
assistance from the member of Congress in an effort to compel 
the RO to provide more sensitive medical examinations of his 
disabilities and to reconsider several of its decisions.  The 
Board cannot identify any terms in the March 2004 letter to 
Congress which convey a desire to appeal issues to the Board.  
Seeking reconsideration of RO determinations is not 
interchangeable with expressing a desire to appeal to the 
Board.  While special wording is not required, a notice of 
disagreement must be in terms that can be reasonably 
construed as not only a disagreement with a determination, 
but also a desire for appellate review.  See 38 C.F.R. 
§ 20.201.  The March 2004 letter to Congress presents no 
terms expressing a desire for appellate review.  The Board 
further observes, in passing, that the RO's internal 
memorandum concerning the Congressional inquiry contains an 
indication that clarification was sought regarding the 
veteran's intentions; it was determined, with emphasis, that 
"Vet is requesting RECONSIDERATION of claim decision."

To the extent that the appellant's attorney contends that 
there was an active pending appeal regarding the veteran's 
lumbar spine at the time of the June 2004 statement of the 
case addressing gynecomastia, the Board cannot agree.  To the 
extent that the appellant's attorney contends that the 
'failure' of the June 2004 statement of the case to address a 
spinal disability was a 'deemed denial' of a pending appeal 
concerning a spinal disability, the Board cannot agree.  In 
turn, to the extent that the appellant's attorney contends 
that the veteran's July 2004 substantive appeal submission 
perfected an appeal concerning a spinal disability, the Board 
cannot agree.

Furthermore, as already discussed above, the Board finds that 
there has been no failure on the part of the RO to provide 
notice to appellant of his appellate rights connected to any 
action regarding spinal disability claims upon which such 
notice would be required.  Subsequent to the March 2004 
assignment of ratings for the lumbar spinal disability, no 
timely notice of disagreement was received to initiate an 
appeal.  The veteran's subsequent June 2005 claim for an 
increased rating for his lumbar spinal disability was 
adjudicated in an August 2005 rating decision (sent in 
September 2005) which was not appealed.  All adjudications of 
the veteran's spinal disability claims have included the 
appropriate notification to the veteran of his appellate 
rights.  See 38 C.F.R. § 19.25.  Thus, all of those decisions 
became final when no appeal was perfected within the 
applicable time allowed; none of the discussed claims 
regarding spinal disability are currently pending in 
unresolved appellate status.  38 U.S.C.A. § 7105(c).

The Board is unable to further address the argument of the 
appellant's attorney citing Deshotel to assert that some 
spine issue is in appellate status, as the recitation of the 
pertinent procedural history by the appellant's attorney is 
not sufficiently consistent with the record.  As discussed 
above, each of the veteran's claims involving any type of 
spine disability have been properly adjudicated by the RO and 
the veteran has not perfected an appeal of any of those 
claims.  Although the veteran raised a claim for a cervical 
spine condition "at the same time" as his claim involving 
gynecomastia in August 2001, all of those claims were 
expressly addressed in the next RO rating decision, dated 
December 2001; an appeal was not perfected and there was no 
defect in notice of appellate rights.  There is simply no 
reasonable basis for accepting the appellant's attorney's 
contention that "The failure of the June 2004 SOC to address 
Appellant's foot and spine claims, while explicitly 
addressing companion gynecomastia claims, meant that those 
claims were 'deemed denied'" and thus somehow brought into 
appellate status when the veteran perfected an appeal from 
the June 2004 statement of the case.

For the reasons discussed above, the Board finds that there 
is currently no active appeal regarding any spinal 
disability.  To the extent that the appellant appears to seek 
a higher disability rating for his degenerative disc disease 
of the lumbar spine, the Board has referred the new claim to 
the RO.

Bilateral Foot Claims

The December 2007 Joint Motion for Remand directs the Board 
to "discuss whether the appellant received notice of his 
appellate rights" with respect to the "bi-lateral foot 
disabilities" issues in this case.  The Board will 
preliminarily present the necessary discussion of findings 
and then turn to a more detailed consideration of the 
arguments presented regarding the procedural history of foot 
disability claims.

A December 2001 RO rating decision granted service connection 
for "status post calcaneus" for each foot.  The rating 
decision assigned a noncompensable disability rating 
effective from September 2001.  This rating decision was sent 
to the appellant in January 2002.  A VA Form 4107 explaining 
the veteran's appellate rights was included with the letter.  
The veteran filed a notice of disagreement with the assigned 
ratings in January 2002.  The RO issued a partial grant in 
January 2003 by awarding 10 percent disability ratings for 
each foot effective from September 2001.  The RO issued a 
statement of the case in January 2003 addressing the 
remainder of the veteran's running appeal for increased 
ratings for his bilateral foot disability.  The statement of 
the case was mailed with an accompanying letter notifying the 
veteran of his appellate rights; the letter featured 
instructions regarding how to perfect the appeal, including 
notice that the veteran had 60 days to submit the Form 9 
included in the mailing.  The veteran never perfected an 
appeal of the December 2001 RO rating decision, and this 
decision (with the January 2003 partial grant of an increased 
rating) became the final resolution of the veteran's 
bilateral foot disability claim.  38 U.S.C.A. § 7105(c).  No 
further notice of appellate rights was required with regard 
to that claim.

A March 2004 RO rating decision denied increased ratings for 
the veteran's service-connected bilateral foot disability.  
This rating decision was sent to the appellant in March 2004.  
A VA Form 4107 explaining the veteran's appellate rights was 
included with the letter.  The veteran never appealed this 
decision and it became the final resolution of the veteran's 
October 2003 claim of entitlement to service connection for 
increased ratings for his bilateral foot disability.  38 
U.S.C.A. § 7105(c).  No further notice of appellate rights 
was required with regard to that claim.

An June 2004 RO rating decision denied entitlement to an 
increased rating for the veteran's service-connected 
bilateral foot disability.  This rating decision was sent to 
the appellant in June 2004.  A VA Form 4107 explaining the 
veteran's appellate rights was included with the letter.  The 
veteran never appealed this decision and it became a final 
resolution of the veteran's claims of entitlement to 
increased ratings for his bilateral foot disability pending 
at that time.  38 U.S.C.A. § 7105(c).  No further notice of 
appellate rights was required with regard to claims resolved 
by this decision.

An August 2005 RO rating decision denied entitlement to an 
increased rating for the veteran's service-connected 
bilateral foot disability.  This rating decision was sent to 
the appellant in September 2005.  A VA Form 4107 explaining 
the veteran's appellate rights was included with the letter.  
The veteran never appealed this decision and it became the 
final resolution of the veteran's June 2005 claim of 
entitlement to increased ratings for his bilateral foot 
disability.  38 U.S.C.A. § 7105(c).  No further notice of 
appellate rights was required with regard to that claim.

The Board now turns its attention to the contentions of the 
appellant's attorney regarding the veteran's disability 
claims involving bilateral foot disability.  The Board has 
carefully studied the argument of the appellant's attorney, 
and has thoroughly reviewed the claims folder in evaluating 
his contentions.  The Board finds no basis for determining 
that the discussed claims involving bilateral foot disability 
remain in appellate status as contended by the appellant's 
attorney in this case.  Moreover, the Board finds that 
appropriate notice of appellate rights has been provided in 
connection with each pertinent RO adjudication concerning a 
bilateral foot disability.

The veteran's August 2001 filing included claims of 
entitlement to service connection for multiple claimed 
disabilities, including post-operative residuals of 
gynecomastia of both breasts and additionally a bilateral 
foot disability.  A December 2001 RO rating decision, sent to 
the appellant in January 2002, granted service connection for 
the veteran's bilateral foot disability and assigned a 
noncompensable rating for each foot.  Later in January 2002, 
the veteran filed a notice of disagreement regarding the 
assigned rating for his bilateral foot disability.

In January 2003, the RO issued a partial grant of the 
veteran's appeal for higher initial ratings of his foot 
disabilities; the RO issued a rating decision awarding 10 
percent disability ratings for the disability in each foot.  
At the same time, the RO issued a statement of the case 
addressing the ongoing appeal for higher initial ratings in 
excess of the newly assigned 10 percent ratings.  The Board 
notes that these items were mailed to the veteran with an 
unambiguous notice letter correctly informing the veteran of 
his appellate rights; in particular, the RO provided the 
veteran with a Form 9, instructions on how to perfect his 
appeal, and express notification that he must submit a 
substantive appeal within 60 days of the mailing.  As one 
year had already elapsed from the issuance of the January 
2002 notice of the December 2001 rating decision, the 
veteran's opportunity to perfect an appeal for initial 
ratings in excess of 10 percent for each foot expired in 
March 2003, 60 days following the issuance of the statement 
of the case on those issues.  See 38 C.F.R. § 20.302(b).

The veteran's August 2001 claim regarding bilateral foot 
disability and his pursuit of increased initial ratings for 
that disability ceased to be in appellate status and were 
finally resolved when the veteran failed to submit a Form 9 
or substantive appeal within 60 days following the January 
2003 statement of the case.  The December 2001 decision, as 
revised by the partial grant of the veteran's appeal in 
January 2003, became final.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Indeed, no correspondence suggestive of any intent to perfect 
an appeal of the foot ratings was received for more than six 
months after the expiration of the 60 day period following 
the issuance of the statement of the case.  Even then, the 
veteran submitted a statement in October 2003 expressly 
seeking to "reopen" his foot claims and "ask for a higher 
rating."  The correspondence contains no clear indication 
that even the veteran himself believed that he still had an 
ongoing appeal at this time.  In any event, as there was no 
pending claim or appeal regarding the ratings assigned for 
the veteran's bilateral foot disability at the time, the 
veteran's October 2003 statement initiated a new claim for 
increased ratings, and was not a continuation of any prior 
claim.  A March 2004 RO rating decision denied the veteran's 
new claim for increased ratings for his bilateral foot 
disability.

In June 2004, the RO issued another rating decision denying 
the veteran's claim for increased ratings for his bilateral 
foot disability.  The Board observes that the July 2007 brief 
by the appellant's attorney incorrectly describes that the 
"June 2004 rating decision ... ignored the foot condition."  
The RO also issued a June 2004 statement of the case 
addressing the veteran's appeal for increased ratings for 
scars of both breasts associated with gynecomastia.  The July 
2007 brief by the appellant's attorney argues that "The 
failure of the June 2004 SOC to address Appellant's foot and 
spine claims, while explicitly addressing companion 
gynecomastia claims, meant that those claims were 'deemed 
denied.'"  Thus, the brief argues, "His July 2004 
Substantive Appeal was a 'deemed appeal' to the 'deemed 
denied' ... claims."  The Board cannot agree.  The July 2007 
brief's account of the procedural history is incorrect, and 
no appeal of the bilateral foot issue had been initiated by 
June 2004.  As there was no active appeal concerning a 
bilateral foot issue pending as of June 2004, the Board 
cannot adopt the view that the June 2004 statement of the 
case either improperly failed to address such an appeal or 
was a 'deemed denial' of such an appeal.

Correspondence the veteran sent to Congress in March 2004 
regarding his frustration with the denial was forwarded to 
the RO.  The Board acknowledges that the July 2007 brief 
refers to this correspondence as a notice of disagreement, 
which may have initiated an appeal.  The July 2007 brief from 
the appellant's attorney states that the letter to Congress 
was "interpreted by the VA as an NOD based on inadequate 
examinations."  The Board notes that its review of the 
record does not support this assertion.  An RO internal 
memorandum concerning a Congressional inquiry does indeed 
contain a stamp with the words "Notice of Disagreement" 
upon it; however, it is expressly noted that the RO 
understood that the veteran was "appealing reduction of 10% 
for each gynecomastia scars."  There is no mention of a 
notice of disagreement regarding bilateral foot disability 
and, rather, there is text emphasizing that "Vet is 
requesting RECONSIDERATION of claim decision...."  The Board 
notes that the RO recognizing a request to reconsider an RO 
decision is a distinct matter from the RO receiving a notice 
of disagreement seeking to appeal an RO decision to the 
Board.  Accordingly, the RO subsequently issued a statement 
of the case for the gynecomastia issues appealed, while a new 
RO rating decision was issued to once again address the 
veteran's disability ratings for a bilateral foot disability 
in June 2004.

In any event, the Board has given consideration to the 
question of whether the veteran's March 2004 correspondence 
to a member of Congress should nevertheless be construed as a 
notice of disagreement with the March 2004 decision assigning 
a disability rating for the veteran's bilateral foot 
disability.  Although the veteran's statements in the March 
2004 correspondence to Congress were received at the RO 
within a year of the March 2004 rating decision, the Board 
finds that these statements do not constitute a timely notice 
of disagreement regarding the ratings for the bilateral foot 
disability.  The March 2004 letter to a member of Congress 
expressed dissatisfaction with a long history of VA 
adjudication of claims, but did not discuss a desire for 
appellate review.  See 38 C.F.R. § 20.201.  In the Board's 
view, the letter requests assistance from the member of 
Congress in an effort to compel the RO to provide more 
sensitive medical examinations of his disabilities and to 
reconsider past decisions.  The Board cannot identify any 
terms in the March 2004 letter to Congress which convey a 
desire to appeal issues to the Board.  Seeking 
reconsideration of RO determinations is not interchangeable 
with expressing a desire to appeal to the Board.  While 
special wording is not required, a notice of disagreement 
must be in terms that can be reasonably construed as not only 
a disagreement with a determination, but also a desire for 
appellate review.  See 38 C.F.R. § 20.201.  The March 2004 
letter to Congress presents no terms expressing a desire for 
appellate review.

To the extent that the appellant's attorney contends that 
there was an active pending appeal regarding the veteran's 
bilateral foot disability at the time of the June 2004 
statement of the case addressing gynecomastia, the Board 
cannot agree.  To the extent that the appellant's attorney 
contends that the 'failure' of the June 2004 statement of the 
case to address a bilateral foot disability was a 'deemed 
denial' of a pending appeal concerning a bilateral foot 
disability, the Board cannot agree.  In turn, to the extent 
that the appellant's attorney contends that the veteran's 
July 2004 substantive appeal submission perfected an appeal 
concerning a bilateral foot disability, the Board cannot 
agree.

Furthermore, as already discussed above, the Board finds that 
there has been no failure on the part of the RO to provide 
notice to the appellant of his appellate rights connected to 
any action regarding his bilateral foot disability claims 
upon which such notice would be required.  Subsequent to the 
March 2004 denial of increased ratings for the bilateral foot 
disability, no timely notice of disagreement was received to 
initiate an appeal.  The veteran's subsequent June 2005 claim 
for increased ratings for his bilateral foot disability was 
adjudicated in an August 2005  rating decision (sent in 
September 2005) which was not appealed.  All adjudications of 
the veteran's bilateral foot disability claims have included 
the appropriate notification to the veteran of his appellate 
rights.  See 38 C.F.R. § 19.25.  Thus, all of those decisions 
became final when no appeal was perfected within the 
applicable time allowed; none of the discussed claims 
regarding bilateral foot disability are currently pending in 
unresolved appellate status.  38 U.S.C.A. § 7105(c).

The Board acknowledges that the July 2007 brief from the 
appellant's attorney additionally identifies a September 2005 
letter from the appellant to the Secretary of VA as 
significant in this case.  The July 2007 brief describes that 
"In September 2005, he sent a letter to the Secretary of the 
VA specifically noting that the VA had failed to address his 
'Status Post Calcaneus, Right and Left Foot' claims."  The 
Board's review of the veteran's only September 2005 letter to 
the Secretary of VA reveals that the letter's contents 
regarding the veteran's gynecomastia involve the veteran's 
dissatisfaction with VA and fee-basis medical examiners for 
not including the details of his reports of chronic foot pain 
in their medical examination reports.  Contrary to the 
account in the July 2007 brief by the appellant's attorney, 
the September 2005 letter does not present an assertion of a 
perceived failure to adjudicate a pending claim involving his 
feet.  The Board cannot otherwise find that any unadjudicated 
claim involving the veteran's feet has been raised by the 
veteran.

The Board is unable to further address the argument of the 
appellant's attorney citing Deshotel to assert that a 
bilateral foot issue is in appellate status, as the 
recitation of the pertinent procedural history by the 
appellant's attorney is not sufficiently consistent with the 
record.  As discussed above, each of the veteran's claims 
involving bilateral foot disability have been properly 
adjudicated by the RO and the veteran has not perfected an 
appeal of any of those claims.  Although the veteran raised a 
claim for a bilateral foot condition "at the same time" as 
his claim involving gynecomastia and other claims filed in 
August 2001, all of those claims were expressly addressed in 
the next RO rating decision, dated December 2001; an appeal 
was not perfected and there was no defect in notice of 
appellate rights.  There is simply no reasonable basis for 
accepting the appellant's attorney's contention that "The 
failure of the June 2004 SOC to address Appellant's foot and 
spine claims, while explicitly addressing companion 
gynecomastia claims, meant that those claims were 'deemed 
denied'" and thus somehow brought into appellate status when 
the veteran perfected an appeal from the June 2004 statement 
of the case.

For the reasons discussed above, the Board finds that there 
is currently no active appeal regarding bilateral foot 
disability.  To the extent that the appellant may be seeking 
a higher disability rating for his bilateral foot disability, 
the Board has referred the new claim to the RO.

The Board now turns to adjudication of the issues formally 
vacated and remanded by the January 2007 Court Order.


FINDINGS OF FACT

1.  The veteran's service-connected post-operative residuals 
of gynecomastia of the left breast, to include residual 
scars, are manifested by a narrow 3 to 5 cm scar productive 
of tenderness.

2.  The veteran's service-connected post-operative residuals 
of gynecomastia of the right breast, to include residual 
scars, are manifested by a narrow 3 to 5 cm scar productive 
of tenderness.




CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected post-operative 
residuals of gynecomastia of the left breast, to include 
residual scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2007).

2. The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected post-operative 
residuals of gynecomastia of the right breast, to include 
residual scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, Codes 7801, 
7802, 7803, 7804, and 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a result of the instructions in the January 2008 Court 
Order, the Board must readjudicate the claims of entitlement 
to increased ratings for post-operative residuals of 
gynecomastia.  Thus, the Board now turns its attention to a 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to those appeals.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) .  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.

With regard to the claim of entitlement to an increased 
rating for the veteran's post-operative residuals of 
gynecomastia, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought in letters dated November 2003 and June 2005.  
Moreover, in these letters, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the November 2003 letter was sent to the 
appellant prior to the March 2004 rating decision currently 
on appeal, and the June 2005 letter was sent to the appellant 
prior to the RO readjudication of this case in association 
with the issuance of an August 2005 supplemental statement of 
the case.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although some of the issues presently on appeal are not 
strictly matters of service connection, VA believes that the 
Dingess/Hartman analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the severity of his 
disabilities, and there has been notice of the types of 
evidence necessary to establish the effective date of any 
increased ratings that may be granted; a letter providing the 
notice required by Dingess was provided to the veteran in 
October 2006.  However, this notice was not timely.  Despite 
the arguably inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a letter in November 
2003 in which it advised the veteran of the need to submit 
evidence showing that his service-connected post-operative 
residuals of gynecomastia had worsened.  Since the Board 
concludes below that the preponderance of the evidence is 
against finding a compensable increase in the severity of the 
veteran's post-operative residuals of gynecomastia, any 
questions as to appropriate effective dates to be assigned 
are rendered moot.

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Although not all of the requirements of Vazquez-Flores have 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices informed the veteran 
that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in multiple items of correspondence including in 
March 2004, the veteran specifically addressed his loss of 
sensation in his chest, asserted that he had substantial 
deformity, and gave an account of how he feels his life has 
been impacted by his service-connected disabilities.  This 
demonstrates that he had actual knowledge of the requirements 
for a increased ratings in this case.  Further, the veteran 
is represented by an attorney as this case has been appealed 
to the Court, and such a representative would have actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA fee-basis examination in 
July 2005.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant in this 
case.



Increased Ratings

As a result of the instructions in the January 2008 Court 
Order, the Board must readjudicate the claims of entitlement 
to increased ratings for post-operative residuals of 
gynecomastia.  Thus, the Board will now turn its attention to 
the issued formally on appeal.  Preliminarily, the Board 
notes that neither the December 2007 Joint Motion for Remand 
nor the January 2008 Court Order identified any specific 
error in the substance of the August 2006 Board decision with 
respect to the matters discussed below.

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative residuals of 
gynecomastia warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting  from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002.  See 67 
Fed.Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801, a 10 percent rating is assigned for a scar on 
other than the head, face, or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion with area or areas exceeding 6 square inches (39 sq. 
cm).  A 20 percent rating is awarded if the area or areas 
exceeds 12 square inches (77 sq. cm).  Diagnostic Code 7801.

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm) or greater.  Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating.  Diagnostic Code 7803.  Similarly, a scar 
that is superficial and painful on examination will be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

In light of the Board's August 2006 decision restoring a 10 
percent rating for each breast for the portion of the appeals 
period during which the RO had reduced the ratings, the Board 
is able to consider the veteran's claim for ratings in excess 
of 10 percent for each breast over the entire appeal period, 
based upon the submission of his claim in November 2003.  
However, as discussed below, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted for 
any period of time under consideration in this appeal.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

During the December 2003 VA fee-basis examination, the 
veteran described that the breast scars had developed 
deformities but denied any functional impairment.  The 
gynecomastia scars were noted to be two perimamillar scars 
measuring 5 cm each.  Both scars were noted as soft and 
depressed with no evidence of hypopigmentation, 
hyperpigmentation, functional limitation, limitation of 
motion, or inflexibility associated with either scar.  It was 
further noted that there was no evidence of instability, 
ulceration, tissue loss, skin breakdown, keloid formation, or 
abnormal texture associated with either scar. The right scar 
was noted to show evidence of adherence whereas the left scar 
was noted to not show evidence of any adherence.  

The Board finds that the report associated with the December 
2003 fee-basis VA examination provides no evidence to warrant 
a rating in excess of 10 percent.  The report's findings 
reflect that the scars did not show sufficient size or 
limitation of motion nor the underlying soft tissue damage 
required to warrant a 20 percent rating under Diagnostic Code 
7801.  The report also indicated that there was no limitation 
of function to permit any compensable rating under Diagnostic 
Code 7805.  No rating in excess of 10 percent is possible 
under Diagnostic Codes 7802, 7803, or 7804.

At the May 2004 VA fee-basis examination, the veteran 
reported permanent numbness around both breast areas, but 
initially denied any pain, discharge, or functional 
impairment (some tenderness was later noted during the 
examination).  The report from that examination noted that at 
the inferior aspect of each areola there was a curvilinear 
scar measuring 3 cm.  These scars were found to be without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion 
at that time.  There was tenderness to palpation along the 
breasts and also decreased sensation to light touch of both 
breasts in an area measuring approximately 10 cm by 10 cm in 
each breast.  The examiner reported that there was no 
significant breast asymmetry, but there was mild skin 
retraction of the right upper breast due to surgery.  

The May 2004 report notes the presence of an additional scar: 
a well-healed pale linear scar measuring 3.5 cm, in the upper 
quadrant of the right breast.  This scar was noted to have 
underlying tissue loss, but was not tender and did not show 
disfigurement, ulceration, adherence, instability, keloid, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  It is not clear whether this scar was 
observed to be associated with the veteran's post-operative 
residuals of gynecomsastia, however the Board notes that even 
considering this scar would not result in a higher rating.

No rating higher than 10 percent is warranted based upon the 
May 2004 findings.  The scars were not noted to be large 
enough to warrant a higher rating under Diagnostic Code 7801 
and no limitation of motion was evident to warrant a rating 
under Diagnostic Code 7805; again, no rating in excess of 10 
percent is possible under Diagnostic Codes 7802, 7803, or 
7804.

A July 2005 VA fee-basis examiner noted that the veteran had 
two curvilinear scars measuring 3 cm each on the inferior 
aspect of the right and left areola.  The scars were 
hypopigmented with slight depression.  There was no 
underlying tissue loss beneath the scars, but there was mild 
tenderness to palpation.  Significantly, it was expressly 
noted that there was no evidence of adherence, disfigurement, 
ulceration, instability, keloid, hyperpigmentation, abnormal 
texture, or limitation of motion.  The report explains that 
there was evidence of mild tissue loss of the breast 
parenchyma, but there was no underlying tissue loss or 
adherence associated with the scars.

The Board finds that this report also fails to provide 
evidence to warrant any rating higher than 10 percent for 
either breast.  Once again, the scars are simply not large 
enough to warrant a higher rating under Diagnostic Code 7801; 
in this regard, the Board notes that a higher rating would 
not result even if the Board were to associate the noted mild 
tissue loss of the breast parenchyma with the small surgical 
scars.  Furthermore, no limitation of motion is evident to 
warrant a rating under Diagnostic Code 7805 and no higher 
rating is available under Diagnostic Codes 7802, 7803, or 
7804.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his post-operative 
residuals affecting his breasts.  The veteran's lay 
statements are competent to provide evidence regarding 
symptomatology, although they are not competent to provide 
evidence regarding the clinical severity of his disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this 
case, the Board has found no reason to doubt the veteran's 
description of his symptoms and notes that the ratings 
assigned for the veteran's post-operative residuals are the 
highest ratings permitted by the law for the symptoms he has 
described.  The Board may only rate the veteran's 
disabilities based upon what is authorized in the applicable 
regulations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.'  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected post-operative residuals of gynecomastia have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization during the 
period on appeal.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In sum, the preponderance of the evidence is against a rating 
in excess of 10 percent for either breast.  Consequently, the 
Board finds that the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


